I am of the opinion that a replevin action brought for possession of chattels given to secure payment of a note is an attempt to collect the note, and House Bill No. 606 of the Seventeenth Legislature should be complied with. It is the means the state has adopted to compel persons holding debts to give in and pay taxes upon them. I feel it is the duty of the courts to enforce the act as a condition precedent.
The majority opinion makes it possible for the holder of the note to make collection thereof, without having to comply with said act.
I therefore dissent.